Exhibit 10.5

 

2020 OMNIBUS INCENTIVE COMPENSATION PLAN

 

OF

 

NEW YORK CITY REIT, INC.

 

SECTION  1. PURPOSES OF THE PLAN AND DEFINITIONS

 

1.1            Purposes. The purposes of the 2020 Omnibus Incentive Compensation
Plan (this “Plan”) of New York City REIT, Inc. (the “Company”) are to:

 

(1)            provide incentives to individuals chosen to receive Share-based
awards because of their ability to improve operations and increase profits;

 

(2)            encourage selected persons to accept positions with or continue
to provide services to the Company, the Advisor and Affiliates of the Company;
and

 

(3)            increase the interest of Directors in the Company’s welfare
through their participation in the growth in value of the Company’s Shares.

 

To accomplish these purposes, this Plan provides a means whereby employees of
the Advisor and Affiliates of the Company, officers of the Company, the Advisor
and Affiliates of the Company, Directors and other enumerated persons may
receive Awards.

 

1.2            Definitions. For purposes of this Plan, the following terms have
the following meanings:

 

“Advisor” means the Person or Persons, if any, appointed, employed or contracted
with by the Company to be responsible for directing or performing the day-to-day
business affairs of the Company, including any Person to whom the Advisor
subcontracts substantially all such functions. The Advisor as of the Effective
Date is New York City Advisors, LLC.

 

“Advisor Plan” means the 2020 Advisor Omnibus Incentive Compensation Plan of New
York City REIT, Inc.

 

“Affiliate” means any Person (other than an Advisor), whose employees, directors
or officers are eligible to receive Awards under this Plan. The determination of
whether a Person is an Affiliate shall be made by the Committee acting in its
sole and absolute discretion.

 

“Applicable Laws” means the requirements relating to the administration of
Awards under state corporation laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which the Shares are listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under this Plan.

 

“Articles of Incorporation” means the charter of the Company, as the same may be
amended from time to time.

 



 

 

 

“Award” means any award of Restricted Shares, RSUs, Options, Stock Appreciation
Rights, Stock Awards, LTIP Units or Other Equity Awards under this Plan.

 

“Award Agreement” means, with respect to each Award, the written agreement
executed by the Company and the Participant or other written document approved
by the Board or the Committee setting forth the terms and conditions of the
Award.

 

“Board” means the Board of Directors of the Company.

 

“Change of Control” means: (a) any “person” as such term is used in Sections
13(d) and 14(d) of the Exchange Act (other than the Company, any trustee or
other fiduciary holding securities under any employee benefit plan of the
Company or any corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportion as their ownership of stock of
the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50.1% or more of the combined voting power of the Company’s then
outstanding voting securities; (b) the stockholders of the Company approve a
merger or consolidation of the Company with any other entity or approve the
issuance of voting securities in connection with a merger or consolidation of
the Company (or any direct or indirect subsidiary thereof) pursuant to
applicable exchange requirements, other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or parent entity) at
least 50.1% of the combined voting power of the voting securities of the Company
or such surviving or parent entity outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as defined above) is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 50% or more of either of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities; or (c) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction or series of transactions within a period of twelve (12)
months ending on the date of the last sale or disposition having a similar
effect).

 

Notwithstanding the foregoing, a transaction or other event described above or
in an Award Agreement may constitute a “Change of Control” for purposes of any
Award which is subject to Section 409A of the Code for purposes of earning and
vesting, but no payment shall be made thereunder until the earliest of (i) the
Change of Control, if such transaction constitutes a “change in the ownership of
the corporation,” a “change in the effective control of the corporation” or a
“change in the ownership of a substantial portion of the assets of the
corporation,” within the meaning of Code Section 409A(2)(A)(v), (ii) the date
such Award would otherwise be settled pursuant to the terms of the Award
Agreement, and (iii) the Participant’s “separation from service” within the
meaning of Code Section 409A.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 



 2 

 

 

“Committee” means the Board or a duly appointed committee of the Board to which
the Board has delegated its powers and functions hereunder. Any authority
granted to the Committee may also be exercised by the Board.

 

“Company” means means New York City REIT, Inc.

 

“Director” means a person elected or appointed and serving as a member of the
Board in accordance with the Articles of Incorporation and the Maryland General
Corporation Law.

 

“Effective Date” has the meaning given it in Section 22.

 

“Eligible Person” has the meaning set forth in Section 2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” means with respect to Shares:

 

(i)            If the Shares are listed on any established stock exchange or a
national market system, their Fair Market Value shall be the closing sales price
for the Shares, or the mean between the high bid and low asked prices if no
sales were reported, as quoted on such system or exchange (or, if the Shares are
listed on more than one exchange, then on the largest such exchange) for the
date the value is to be determined (or if there are no sales or bids for such
date, then for the last preceding business day on which there were sales or
bids), as reported in The Wall Street Journal.

 

(ii)            If the Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported, or if there is no secondary trading
market for the Shares, their Fair Market Value shall be determined in good faith
by the Board in a manner consistent with the applicable requirements of the Code
and the regulations issued thereunder, including without limitation the
requirements of Section 422 and Section 409A of the Code, as applicable.

 

“Grant Date” has the meaning set forth in Section 5.1(a).

 

“Incentive Stock Option” means an Option intended to meet the requirements of an
“incentive stock option” as defined in Section 422 of the Code (or any statutory
provision that may hereafter replace such section).

 

“LTIP Unit” means an LTIP unit as defined in the Partnership Agreement. An LTIP
Unit granted under this Plan represents the right to receive the benefits,
payments or other rights set forth in the Partnership Agreement, subject to the
terms and conditions of the applicable Award Agreement and the Partnership
Agreement.

 

“Nonqualified Stock Option” means an Option which is not intended to, or which
fails to, meet the requirements of an Incentive Stock Option.

 

“Option” means an option to purchase Shares granted under Section 8.

 



 3 

 

 

“Other Equity Awards” means an Award granted under Section 12.

 

“Participant” means an Eligible Person who is granted an Award.

 

“Partnership” shall mean New York City Operating Partnership, L.P., a Delaware
limited partnership.

 

“Partnership Agreement” shall mean the Amended and Restated Agreement of Limited
Partnership of New York City Operating Partnership, L.P, dated as of August 18,
2020, as amended and restated from time to time.

 

“Partnership Unit” shall have the meaning set forth in the Partnership
Agreement.

 

“Person” means an individual, a corporation, partnership, trust, association, or
any other entity.

 

“Plan” means this 2020 Omnibus Incentive Compensation Plan of New York City
REIT, Inc.

 

“Restricted Shares” means an Award of restricted shares granted under Section 6.

 

“Restricted Stock Unit” or “RSU” means a contractual right granted to an
Eligible Person under Section 7 representing notional unit interests equal in
value to a Share to be paid or distributed at such times, and subject to such
conditions, as set forth in the Plan and the applicable Award Agreement.

 

“Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) or any successor rule,
as it may be amended from time to time, and references to paragraphs or clauses
of Rule 16b-3 refer to the corresponding paragraphs or clauses of Rule 16b-3 as
it exists at the Effective Date or the comparable paragraph or clause of
Rule 16b-3 or successor rule, as that paragraph or clause may thereafter be
amended.

 

“Section 16(b)” means Section 16(b) of the Exchange Act.

 

“Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable Treasury regulation or
other official guidance promulgated thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Shares” means shares of stock of the Company, $0.01 par value per share,
including shares of Class A Common Stock and Class B Common Stock and any other
class of Common Stock subsequently designated and classified from time to time.

 

“Stock Appreciation Right” means the right to receive any excess in the Fair
Market Value of a fixed number of Shares over a specified exercise price,
granted under Section 9.

 

“Stock Right” means an Award in the form of an Option or a Stock Appreciation
Right.

 



 4 

 

 

“Stock Award” means an Award of Shares that is not subject to restrictions or
other forfeiture conditions.

 

“Ten Percent Owner” means a person who owns, or is deemed within the meaning of
Section 422(b)(6) of the Code to own, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or any
parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code). Whether a person is a Ten
Percent Owner shall be determined with respect to an Option based on the facts
existing immediately prior to the Grant Date of the Option.

 

“Termination” means that a Participant has ceased, for any reason and with or
without cause, to be an employee or Director of, or a consultant to, the
Company, the Advisor or any Affiliate of the Company. However, the term
“Termination” shall not include (a) a transfer of a Participant from the Company
to the Advisor or any Affiliate of the Company or the Advisor or vice versa, or
a transfer from any such Affiliate to another, (b) an employee ceasing to be an
employee to the Company, the Advisor or any Affiliate of the Company, but
instead serving as a consultant to or Director of the Company, the Advisor or
any Affiliate of the Company or vice versa, or any such service conversion from
any such Affiliate to another or (c) a leave of absence duly authorized by the
Company unless the Board or Committee has provided otherwise.

 

SECTION  2. ELIGIBLE PERSONS

 

“Eligible Person” means each natural person who, at or as of the Grant Date, is

 

(a)            a full-time employee of the Advisor, the Company or any Affiliate
of the Company;

 

(b)            an officer of the Company, the Advisor or any Affiliate of the
Company;

 

(c)            a Director of the Company;

 

(d)            a director of the Advisor or any Affiliate of the Company; or

 

(e)            someone whom the Board designates as eligible for an Award
because the person:

 

(i)            performs bona fide consulting or advisory services for the
Company, the Advisor or any Affiliate of the Company pursuant to a written
agreement (other than services in connection with the offer or sale of
securities in a capital-raising transaction), and

 

(ii)           has a direct and significant effect on the financial development
of the Company or any Affiliate of the Company,

 

shall be eligible to receive Awards hereunder. Notwithstanding the foregoing,
only employees of the Company, and of any parent or subsidiary corporations of
the Company, as defined in Sections 424(e) and (f), respectively, of the Code,
shall be eligible for the grant of an Incentive Stock Option.

 



 5 

 

 

SECTION  3. SHARES SUBJECT TO THIS PLAN

 

3.1            Total Number of Shares. The total number of Shares that may be
issued or subject to Awards under this Plan shall not exceed 20.0% of the
Company’s outstanding Shares on a fully diluted basis at any time minus any
Shares then issued or subject to outstanding awards under the Advisor Plan (the
“Share Limitation”). The Share Limitation shall be subject to adjustment in
accordance with the provisions for adjustment in Section 5. If any Awards
granted awarded under this Plan are forfeited for any reason, the number of
forfeited Shares (including Shares associated with forfeited LTIP Units) shall
again be available for purposes of granting Awards under this Plan. Shares
issued pursuant to the Plan may be either authorized but unissued shares or
shares held by the Company in its treasury. The maximum number of Shares that
may be delivered pursuant to Incentive Stock Options during the term of the Plan
is the Share Limitation.

 

3.2            Share Counting. Without limiting the generality of the foregoing,
for purposes of applying the Share Limitation, the following rules shall apply
with respect to Awards under this Plan:

 

(a)            Any Award of an LTIP Unit shall count against the Share
Limitation (and accordingly, shall reduce the remaining Shares available for
grant) on a one-for-one basis (or such other Conversion Factor as determined in
accordance with the Partnership Agreement at the time of grant). To the extent
that LTIP Units are, following earning, vesting or satisfaction of any other
conditions contained in the Award granting the LTIP Units, ultimately converted
into, or exchanged or redeemed for, Shares pursuant to the terms of the
Partnership Agreement, only the initial number of LTIP Units granted (subject to
adjustment under Section 5) shall count against the Share Limitation, and any
subsequent conversions, exchanges or redemptions shall not count against the
Share Limitation or otherwise reduce the Shares available for issuance under the
Plan.

 

(b)            Any Award under the Plan to the extent settled in cash shall not
count against the Share Limitation (and accordingly, shall not reduce the
remaining Shares available for grant);

 

(c)            If any Option or Share-settled Stock Appreciation Right expires,
terminates, or is cancelled for any reason without having been exercised in
full, or if any other Award is forfeited by the recipient, then the Shares
underlying such Awards which expire or are terminated or forfeited by the
recipient shall again be available for Awards to be granted under the Plan;

 

(d)            if any Option is exercised by delivering previously owned Shares
in payment of the exercise price therefor, only the net number of Shares, that
is, the number of Shares issued minus the number received by the Company in
payment of the exercise price, shall be considered to have been issued pursuant
to an Award granted under the Plan; and

 

(e)            any Shares either tendered or withheld in satisfaction of tax
withholding obligations of the Company or an Affiliate shall again be available
for issuance under the Plan.

 

None of the foregoing provisions of this Section 3, nor the adjustment
provisions of Section 5, shall apply in determining the maximum number of Shares
issued pursuant to or subject to outstanding Incentive Stock Options unless
consistent with the provisions of Section 422 of the Code, however.

 



 6 

 

 

SECTION  4. ADMINISTRATION

 

4.1            Administration. This Plan shall be administered by the Committee.

 

4.2            Committee’s Powers. Subject to the express provisions of this
Plan, the Committee shall have the authority, in its sole discretion:

 

(a)            to adopt, amend and rescind administrative and interpretive
rules and regulations relating to this Plan;

 

(b)            to determine the Eligible Persons to whom, and the time or times
at which, Awards shall be granted;

 

(c)            to determine the number of Shares that shall be the subject of
each Award;

 

(d)            to determine the terms and provisions of each Award (which need
not be identical) and any amendments thereto, including provisions defining or
otherwise relating to:

 

(i)            the extent to which the transferability of Shares issued or
transferred pursuant to any Award is restricted;

 

(ii)           the effect of Termination on an Award;

 

(iii)          the exercise price of a Stock Right;

 

(iv)          the effect of approved leaves of absence;

 

(v)           to construe the respective Award Agreements and this Plan;

 

(vi)          to make determinations of the Fair Market Value of Shares;

 

(vii)         to waive any provision, condition or limitation set forth in an
Award Agreement;

 

(viii)        to delegate its duties under this Plan to such agents as it may
appoint from time to time; and

 

(ix)           to make all other determinations, perform all other acts and
exercise all other powers and authority necessary or advisable for administering
this Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate.

 

The Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan, in any Award or in any Award Agreement in the manner
and to the extent it deems necessary or desirable to implement this Plan, and
the Committee shall be the sole and final judge of that necessity or
desirability. The determinations of the Committee on the matters referred to in
this Section 4.2 shall be final, binding and conclusive.

 



 7 

 

 

4.3            Designation of Consultants.

 

(a)            The Committee may designate officers of the Company and
professional advisors to assist the Committee in the administration of the Plan
(to the extent permitted by Applicable Laws) and may grant authority to officers
to grant Awards or execute agreements or other documents on behalf of the
Committee, provided that any officer who has authority to grant Awards may not
grant Awards to himself or herself.

 

(b)            The Committee may employ such legal counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee or Board in the engagement of any such counsel, consultant or agent
shall be paid by the Company.

 

4.4            Term of Plan. No Awards shall be granted under this Plan after
ten (10) years from the Effective Date of this Plan; provided that Awards
granted prior to such tenth anniversary may extend beyond that date.

 

SECTION  5. CERTAIN TERMS AND CONDITIONS OF AWARDS

 

5.1            All Awards. All Awards shall be evidenced by a written Award
Agreement and subject to the following terms and conditions:

 

(a)            Grant Date. Each Award Agreement shall specify the date as of
which it shall be effective (the “Grant Date”).

 

(b)            Vesting. Each Award shall vest, and any restrictions thereunder
shall lapse, as the case may be, at such times, subject to such conditions and
in such amounts as may be specified by the Committee in the applicable Award
Agreement.

 

(c)            Nonassignability of Rights. Awards shall not be transferable
other than with the consent of the Committee or the Board or by will or the laws
of descent and distribution.

 

(d)            Termination from the Company, the Advisor or any Affiliate of the
Company. The Committee shall establish, in respect of each Award when granted,
or if no rights of a Participant are reduced, after the Grant Date, the effect
of a Termination on the rights and benefits thereunder and in so doing may, but
need not, make distinctions based upon the cause of termination (such as
retirement, death, disability or other factors) or which party effected the
termination (the employer or the employee).

 

(e)            Minimum Purchase Price. Notwithstanding any provision of this
Plan to the contrary, if authorized but previously unissued Shares are issued
under this Plan, such Shares shall not be issued for a consideration which is
less than as permitted under Applicable Law, and in no event, shall such
consideration be less than the par value per Share multiplied by the number of
Shares to be issued.

 



 8 

 

 

(f)             Other Provisions. Each Award Agreement may contain such other
terms, provisions and conditions not inconsistent with this Plan, as may be
determined by the Committee.

 

5.2            Adjustment for Corporate Actions. All of the share numbers set
forth in the Plan reflect the capital structure of the Company and the
Partnership as of the Effective Date. If subsequent to the Effective Date the
outstanding Shares or Partnership Units (or any other securities covered by the
Plan by reason of the prior application of this Section) are increased,
decreased, or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to Shares or Partnership Units, as a
result of a reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other similar distribution with respect to
such Shares or Partnership Units, an appropriate and proportionate adjustment
will be made in (i) the maximum numbers and kinds of Shares provided in
Section 3, (ii) the numbers and kinds of Shares, units or other securities
subject to the then outstanding Awards, and (iii) the exercise price for each
Share or other unit of any other securities subject to then outstanding Stock
Rights (without change in the aggregate exercise price as to which such Stock
Rights remain exercisable).

 

5.3            Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding Section, including but not limited to an extraordinary
cash distribution on Shares, a corporate separation or other reorganization or
liquidation, the Committee shall make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.
The Committee shall make adjustments in the terms and conditions of, and the
performance goals and targets or other criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in this Section) affecting the Company or the Partnership
or the financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are equitable and appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

 

5.4            Related Matters. Any adjustment in Awards made pursuant to
Section 5 shall be determined and made, if at all, by the Committee, acting in
its sole discretion, and shall include any correlative modification of terms,
including of Stock Right exercise prices, rates of vesting or exercisability,
performance goals and targets, and business objectives which the Committee may
deem necessary or appropriate so as to ensure the rights of the Participants in
their respective Awards are not substantially diminished nor enlarged as a
result of the adjustment and corporate action other than as expressly
contemplated in this Section 5. The Committee, in its discretion, may determine
that no fraction of a Share or Partnership Unit shall be purchasable or
deliverable upon exercise, and in that event if any adjustment hereunder of the
number of Shares covered by an Award would cause such number to include a
fraction of a Share or Partnership Unit, such number of Shares shall be adjusted
to the nearest smaller whole number of shares. No adjustment of a Stock Right
exercise price per share pursuant to Sections 5 shall result in an exercise
price which is less than the par value of the Share.

 



 9 

 

 

5.5            Change of Control. Upon the occurrence of a Change of Control,
the Committee may take any one or more of the following actions as to all or any
(or any portion of) outstanding Awards; provided, however, that none of the
following shall apply, (A) in the case of any Award pursuant to an Award
Agreement requiring other or additional terms upon a Change of Control (or
similar event), or (B) if specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges:

 

(a)            provide that any and all Options and Stock Appreciation Rights
not already exercisable in full shall accelerate with respect to all or a
portion of the Shares for which such Options or Stock Appreciation Rights are
not then exercisable; and

 

(b)            take one or more of the following actions as to all or any (or
any portion of) outstanding Restricted Share, Restricted Stock Units and other
Awards (other than Stock Rights):

 

(i)            provide for immediate vesting of all or a portion of Restricted
Share, Restricted Stock Units or other Awards (other than Stock Rights) which
are not fully vested immediately prior to the Change of Control;

 

(ii)           provide that such Restricted Share, Restricted Stock Units and
other Awards (other than Stock Rights) shall be assumed, or substantially
equivalent rights shall be provided in substitution therefore, by the acquiring
or succeeding entity (or an Affiliate thereof);

 

(iii)          provide for cash payments, net of applicable tax withholdings, to
be made to holders equal to the number of Shares subject to the Restricted
Share, Restricted Stock Unit or other Award (other than Stock Rights) equal to
the acquisition price times the number of Shares subject to the Restricted
Share, Restricted Stock Unit or other Award (other than Stock Rights) (for this
purpose, “acquisition price” means the amount of cash, and market value of any
other consideration, received in payment for a Share surrendered in a Change of
Control);

 

(iv)          provide that, in connection with a liquidation or dissolution of
the Company, Restricted Share, Restricted Stock Units or other Awards (other
than Stock Rights) shall convert into the right to receive liquidation proceeds
net of any applicable purchase price and any applicable tax withholdings; or

 

(v)           any combination of the foregoing.

 

(c)            take one or more of the following actions as to all or any (or
any portion of) outstanding Stock Rights:

 

(i)            provide that such Stock Rights shall be assumed, or substantially
equivalent rights shall be provided in substitution therefore, by the acquiring
or succeeding entity (or an Affiliate thereof);

 

(ii)           upon written notice to the holders, provide that the holders’
unexercised Stock Rights will terminate immediately prior to the consummation of
such Change of Control unless, in the case of Stock Rights then exercisable,
such Stock Rights are exercised within a specified period following the date of
such notice;

 



 10 

 

 

(iii)          provide that outstanding Stock Rights shall become exercisable in
whole or in part prior to or upon the Change of Control;

 

(iv)          provide for cash payments, net of applicable tax withholdings, to
be made to holders equal to the excess, if any, of (A) the acquisition price
times the number of Shares subject to the Stock Right (to the extent the
acquisition price exceeds the exercise price) over (B) the aggregate exercise
price for all such Shares subject to the Stock Right, in exchange for the
termination of such Stock Right; provided, that if the acquisition price does
not exceed the exercise price of any such Stock Right, the Committee may cancel
that Stock Right without the payment of any consideration therefor prior to or
upon the Change of Control (for this purpose, “acquisition price” means the
amount of cash, and market value of any other consideration, received in payment
for a Share surrendered in a Change of Control);

 

(v)          provide that, in connection with a liquidation or dissolution of
the Company, Stock Rights shall convert into the right to receive liquidation
proceeds net of the exercise price thereof and any applicable tax withholdings;
or

 

(vi)         any combination of the foregoing.

 

In taking any of the actions permitted under Section 5.5, the Committee shall
not be obligated to treat all Awards, all Awards held by a Participant, or all
Awards of the same type, identically. Any determinations required to carry out
the foregoing provisions of Section 5.5, including but not limited to the market
value of other consideration received by holders of Shares or Partnership Units
in a Change of Control and whether substantially equivalent rights have been
substituted, shall be made by the Committee acting in its sole discretion. In
connection with any action or actions taken by the Committee in respect of
Awards and in connection with a Change of Control, the Committee may require
such acknowledgements of satisfaction and releases from Participants as it may
determine.

 

5.6            Decisions Final. Any decision or determination made by the
Committee under this Section 5 shall be final, binding and conclusive on the
Participant and the Company for all purposes.

 

SECTION  6. RESTRICTED SHARES

 

6.1            Grant. The Committee may grant one or more Awards of Restricted
Shares to any Participant. Each Award of Restricted Shares shall specify the
number of Shares to be issued to the Participant, the date of issuance and the
restrictions imposed on the Shares including the conditions of release or lapse
of such restrictions. Upon the issuance of Restricted Shares, the Participant
may be required to furnish such additional documentation or other assurances as
the Committee may require to enforce restrictions applicable thereto.

 

6.2            Restrictions. Except as specifically provided elsewhere in this
Plan or the Award Agreement regarding Restricted Shares, Restricted Shares may
not be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered, either voluntarily or involuntarily, until the restrictions have
lapsed and the rights to the Shares have vested. The Committee may in its sole
discretion provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions, in whole or in part, based on service,
performance or such other factors or criteria as the Committee may determine.

 



 11 

 

 

6.3            Dividends. Unless otherwise determined by the Committee, cash
dividends with respect to Restricted Shares shall be paid to the recipient of
the Award of Restricted Shares on the normal dividend payment dates, and
dividends payable in Shares shall be paid in the form of Restricted Shares
having the same terms as the Restricted Shares upon which such dividend is paid.
Each Award Agreement for Awards of Restricted Shares shall specify whether and,
if so, the extent to which the Participant shall be obligated to return to the
Company any cash dividends paid with respect to any Restricted Shares which are
subsequently forfeited.

 

6.4            Forfeiture of Restricted Shares. Except to the extent otherwise
provided in the applicable Award Agreement, when a Participant’s Termination
occurs, the Participant shall automatically forfeit all Restricted Shares still
subject to restriction.

 

SECTION  7. RESTRICTED STOCK UNITS

 

7.1            Grant. The Committee may grant one or more Awards of RSUs to any
Participant. Each Award of RSUs shall specify the number of RSUs granted to the
Participant, the Grant Date and the restrictions imposed on the RSUs including
the conditions of vesting or lapse of such restrictions. The value of each RSU
is equal to the Fair Market Value of the Shares on the applicable date or time
period of determination, as specified by the Committee.

 

7.2            Restrictions. Except as specifically provided elsewhere in this
Plan or the Award Agreement regarding RSUs, RSUs may not be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered, either voluntarily
or involuntarily. The Committee may in its sole discretion provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions, in whole or in part, based on service, performance or such other
factors or criteria as the Committee may determine.

 

7.3            Payment of Restricted Stock Units. RSUs shall become payable to a
Participant at the time or times determined by the Committee in its sole
discretion and set forth in the Award Agreement, which may be upon or following
the vesting of the Award. Payment of a RSU may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in Shares or in a
combination thereof, subject to applicable tax withholding requirements. Any
cash payment of a RSU shall be made based upon the Fair Market Value of the
Shares, determined on such date or over such time period as determined by the
Committee in its sole discretion.

 

7.4            Dividend Equivalent Rights. RSUs may be granted together with a
dividend equivalent right with respect to the Shares subject to the Award, which
may be accumulated and may be deemed reinvested in additional RSUs or may be
accumulated in cash, as determined by the Committee in its sole discretion, and,
unless otherwise determined by the Committee, will be paid at the time the
underlying RSU is payable. Unless otherwise determined by the Committee,
dividend equivalent rights shall be subject to forfeiture under the same
conditions as apply to the underlying RSU.

 



 12 

 

 

7.5            Forfeiture of Restricted Stock Units. Except to the extent
otherwise provided in the applicable Award Agreement, when a Participant’s
Termination occurs, the Participant shall automatically forfeit all RSUs still
subject to restriction.

 

7.6            No Rights as Stockholder. The Participant shall not have any
rights as a stockholder with respect to the shares subject to a RSU until such
time as Shares are delivered to the Participant pursuant to the terms of the
Award Agreement.

 

SECTION  8. OPTIONS

 

8.1            Grant. Options may be granted to eligible Participants in such
number, and at such times during the term of the Plan, as the Committee shall
determine. The granting of an Option shall take place at the time specified in
the Award Agreement. Only if expressly so provided in the applicable Award
Agreement shall the Grant Date be the date on which the Award Agreement shall
have been duly executed and delivered by the Company and the Participant. All
Options granted under the Plan shall be Nonqualified Stock Options unless the
applicable Award Agreement expressly states that the Option is intended to be an
Incentive Stock Option.

 

8.2            Exercise Price. The price at which Shares may be acquired under
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of a Share on the Grant Date, or not less than 110% of the Fair Market Value of
a Share on the Grant Date if the Participant is a Ten Percent Owner. The price
at which Shares may be acquired under each Nonqualified Stock Option shall be
equal to at least 100% of the Fair Market Value of a Share on the Grant Date.
Without approval of the Company’s stockholders, no Option may be repriced,
replaced, regranted through cancellation, repurchased for cash or other
consideration, or modified (except in connection with an adjustment pursuant to
Section 5), in each case if the effect would be to reduce the exercise price for
the Shares underlying the Option.

 

8.3            Option Period. No Incentive Stock Option may be exercised on or
after the tenth anniversary of the Grant Date, or on or after the fifth
anniversary of the Grant Date if the Participant is a Ten Percent Owner. The
Option period under each Nonqualified Stock Option shall not exceed ten years
from the Grant Date.

 

8.4            Exercisability. An Option may be immediately exercisable or
become exercisable in such installments, cumulative or non-cumulative, as the
Committee may determine. In the case of an Option not otherwise immediately
exercisable in full, the Committee may accelerate such Option in whole or in
part at any time; provided, however, that in the case of an Incentive Stock
Option, any such acceleration of the Option would not cause the Option to fail
to comply with the provisions of Section 422 of the Code or the Participant
consents to the acceleration.

 

8.5            Method of Exercise. An Option may be exercised by a Participant
giving written notice, in the manner provided in Section 20, specifying the
number of Shares with respect to which the Option is then being exercised. The
notice shall be accompanied by payment in the form of cash or check payable to
the order of the Company in an amount equal to the exercise price of the Shares
to be purchased or by one or more of the following methods, subject in each
instance to the Committee’s approval, acting in its sole discretion, and to such
conditions, if any, as the Committee may deem necessary to avoid adverse
accounting effects to the Company:

 



 13 

 

 

(a)            by delivery to the Company of Shares having a Fair Market Value
equal to the exercise price of the Shares to be purchased,

 

(b)            by surrender of the Option as to all or part of the Shares for
which the Option is then exercisable in exchange for Shares having an aggregate
Fair Market Value equal to the difference between (i) the aggregate Fair Market
Value of the surrendered portion of the Option, and (2) the aggregate exercise
price under the Option for the surrendered portion of the Option, or

 

(c)            by delivery of any other lawful means of consideration which the
Committee may approve.

 

If the Shares are traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of Shares
subject to an Option in a brokered transaction (other than to the Company).
Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within thirty (30) days thereafter but subject to the remaining provisions of
the Plan, the Company shall deliver or cause to be delivered to the Participant
or his agent a certificate or certificates for the number of Shares then being
purchased. Such Shares shall be fully paid and nonassessable.

 

8.6            Limit on Incentive Stock Option Characterization. An Option shall
be considered to be an Incentive Stock Option only to the extent that the number
of Shares for which the Option first becomes exercisable in a calendar year do
not have an aggregate Fair Market Value (as of the date of the grant of the
Option) in excess of the “current limit”. The current limit for any Participant
for any calendar year shall be $100,000 minus the aggregate Fair Market Value at
the Grant Date of the number of Shares available for purchase for the first time
in the same year under each other Incentive Stock Option previously granted to
the Participant under the Plan, and under each other incentive stock option
previously granted to the Participant under any other incentive stock option
plan of the Company and its Affiliates. Any Shares which would cause the
foregoing limit to be violated shall be deemed to have been granted under a
separate Nonqualified Stock Option, otherwise identical in its terms to those of
the Incentive Stock Option.

 

8.7            Notification of Disposition. Each person exercising any Incentive
Stock Option granted under the Plan shall be deemed to have covenanted with the
Company to report to the Company any disposition of the Shares issued upon such
exercise prior to the expiration of the holding periods specified by
Section 422(a)(l) of the Code and, if and to the extent that the realization of
income in such a disposition imposes upon the Company federal, state, local or
other withholding tax requirements, or any such withholding is required to
secure for the Company an otherwise available tax deduction, to remit to the
Company an amount in cash sufficient to satisfy those requirements.

 



 14 

 

 

8.8            Forfeiture of Options. Except to the extent otherwise provided in
the applicable Award Agreement, when a Participant’s Termination occurs, the
Participant shall automatically forfeit all unvested Options.

 

8.9            No Rights as Stockholder. The Participant shall not have any
rights as a stockholder with respect to the Shares subject to an Option until
such time as Shares are delivered to the Participant pursuant to the terms of
the Award Agreement.

 

SECTION  9. STOCK APPRECIATION RIGHTS

 

9.1            Grant. Stock Appreciation Rights may be granted to eligible
Participants in such number, and at such times during the term of the Plan, as
the Committee shall determine. Stock Appreciation Rights may be granted in
tandem with an Option (at or, in the case of a Nonqualified Stock Option, after,
the award of the Option), or alone and unrelated to an Option. Stock
Appreciation Rights in tandem with an Option shall terminate to the extent that
the related Option is exercised, and the related Option shall terminate to the
extent that the tandem Stock Appreciation Rights are exercised.

 

9.2            Exercise Price. Stock Appreciation Rights shall have an exercise
price of not less than one hundred percent (100%) of the Fair Market Value of a
Share on the date of award, or in the case of Stock Appreciation Rights in
tandem with Options, the exercise price of the related Option. Upon exercise of
a Stock Appreciation Right, a Participant shall be entitled to receive Shares or
the cash equivalent thereof (as determined by the Committee in its sole
discretion except as otherwise provided in an Award Agreement), with an
aggregate Fair Market Value determined by multiplying (i) the difference between
the Fair Market Value of a Share on the date of exercise of the Stock
Appreciation Right over the price determined by the Committee on the Grant Date
times (ii) the number of Shares with respect to which the Stock Appreciation
Right is exercised. Without approval of the Company’s stockholders, no Stock
Appreciation Right may be repriced, replaced, re-granted through cancellation,
repurchased for cash or other consideration, or modified (except in connection
with an adjustment pursuant to Section 5), in each case if the effect would be
to reduce the exercise price for the Shares underlying the Stock Appreciation
Right.

 

9.3            Other Terms. Except as the Committee may deem inappropriate or
inapplicable in the circumstances, Stock Appreciation Rights shall be subject to
terms and conditions substantially similar to those applicable to a Nonqualified
Stock Option.

 

9.4            Forfeiture of Stock Appreciation Rights. Except to the extent
otherwise provided in the applicable Award Agreement, when a Participant’s
Termination occurs, the Participant shall automatically forfeit all unvested
Stock Appreciation Rights.

 

9.5            No Rights as Stockholder. The Participant shall not have any
rights as a stockholder with respect to the Shares subject to a Stock
Appreciation Right until such time as Shares are delivered to the Participant
pursuant to the terms of the Award Agreement.

 



 15 

 

 

SECTION  10. STOCK AWARDS

 

Shares may be granted to eligible Participants pursuant to Stock Awards
(including awards of fully vested Shares or Shares granted in lieu of other
compensation) in such number, and at such times during the term of the Plan, as
the Committee shall determine. Any such Stock Award shall be evidenced by an
Award Agreement between the Participant and the Company which shall specify the
number of Shares subject to the Stock Award, any consideration therefor, any
vesting or performance conditions or other restrictions (if any), and such other
terms and conditions as the Committee shall determine in its sole and absolute
discretion.

 

SECTION  11. LTIP UNITS

 

An LTIP Unit is an Award of a Partnership Unit under the Plan pursuant to and in
accordance with the Partnership Agreement, and which may be granted as
freestanding awards or in tandem with other Awards under the Plan.  Any such
LTIP Unit Awards shall be evidenced by an Award Agreement between the
Participant and the Company and the Partnership and shall be subject to such
conditions and restrictions as the Committee, in its sole and absolute
discretion, may determine, including, but not limited to, continued employment
or service by the Participant, computation of financial metrics and/or the
achievement of pre-established performance goals and objectives.

 

SECTION  12. OTHER EQUITY AWARDS

 

The Committee may grant Other Equity Awards, which are Awards (other than those
described in Sections 6 through 11 of the Plan) that are based on, measured by
or payable in Shares to Participant, on such terms and conditions as the
Committee shall determine. Any such Other Equity Awards shall be evidenced by an
Award Agreement between the Participant and the Company and may be granted
subject to the achievement of performance goals or other conditions. Other
Equity Awards may be denominated in cash, Shares or other securities, in
stock-equivalent units, in stock appreciation units, in securities or debentures
convertible into Common Stock (including LTIP Units and other Partnership
Units), or in any combination of the foregoing, and may be paid in cash, Shares
or other securities, or in a combination of cash, Shares and other securities,
all as determined by the Committee in the Award Agreement; provided, however,
that the grant of LTIP Units must satisfy the requirements of the Partnership
Agreement as in effect on the date of grant.

 

SECTION  13. SECURITIES LAWS

 

Nothing in this Plan or in any Award or Award Agreement shall require the
Company to issue any Shares with respect to any Award if, in the opinion of
counsel for the Company, that issuance could constitute a violation of any
Applicable Laws. As a condition to the grant of any Award, the Company may
require the Participant (or, in the event of the Participant’s death, the
Participant’s legal representatives, heirs, legatees or distributees) to provide
written representations concerning the Participant’s (or such other person’s)
intentions with regard to the retention or disposition of the Shares covered by
the Award and written covenants as to the manner of disposal of such Shares as
may be necessary or useful to ensure that the grant or disposition thereof will
not violate the Securities Act, any other law or any rule of any applicable
securities exchange or securities association then in effect. The Company shall
not be required to register any Shares under the Securities Act or register or
qualify any Shares under any state or other securities laws.

 



 16 

 

 

SECTION  14. EMPLOYMENT OR OTHER RELATIONSHIP

 

Nothing in this Plan or any Award shall in any way interfere with or limit the
right of the Company, the Advisor or any Affiliate of the Company to terminate
any Participant’s employment or status as a consultant or Director at any time,
nor confer upon any Participant any right to continue in the employ of, or as a
Director or consultant of, the Company, the Advisor or any Affiliate of the
Company.

 

SECTION  15. AMENDMENT, SUSPENSION AND TERMINATION OF THIS PLAN

 

The Board or the Committee may at any time amend, suspend or discontinue this
Plan, provided that such amendment, suspension or discontinuance meets the
requirements of Applicable Laws, including without limitation, any applicable
requirements for stockholder approval. Notwithstanding the above, an amendment,
suspension or discontinuation shall not be made if it would impair the rights of
any Participant under any Award previously granted, without the Participant’s
consent, except to conform this Plan and Awards granted to the requirements of
Applicable Laws. Notwithstanding any provision of the Plan to the contrary, if
the Board or the Committee determines that any Award may be subject to
Section 409A of the Code, the Board or the Committee may adopt such amendment to
the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions that the Board or the Committee determines
are necessary or appropriate, without the consent of the Participant, to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code. Without approval of the
Company’s stockholders, no Option or Stock Appreciation Right may be repriced,
replaced, regranted through cancellation, repurchased for cash or other
consideration, or modified (except in connection with an adjustment pursuant to
Section 5), in each case if the effect would be to reduce the exercise price for
the Shares underlying the Option or Stock Appreciation Right.

 

SECTION  16. LIABILITY AND INDEMNIFICATION

 

No person or member of the group constituting the Board or the Committee, nor
any person acting pursuant to authority delegated to such person pursuant to
Section 4.3, shall be liable for any act or omission on such person’s part,
including but not limited to the exercise of any power or discretion given to
such member under this Plan, except for those acts or omissions resulting from
such member’s gross negligence or willful misconduct. The Company shall
indemnify each present and future person or member of the group constituting the
Board or the Committee, as well as any person acting pursuant to authority
delegated to such person pursuant to Section 4.3, against and each person or
member of the group constituting the Board or the Committee and each person
acting pursuant to authority granted to such person pursuant to Section 4.3
shall be entitled without further act on his or her part to indemnity from the
Company for, all expenses (including the amount of judgments and the amount of
approved settlements made with a view to the curtailment of costs of litigation)
reasonably incurred by such person in connection with or arising out of any
action, suit or proceeding to the fullest extent permitted by law and by the
Articles of Incorporation and Bylaws of the Company.

 



 17 

 

 

SECTION  17. SEVERABILITY

 

If any provision of this Plan is held to be illegal or invalid for any reason,
that illegality or invalidity shall not affect the remaining portions of this
Plan, but such provision shall be fully severable and this Plan shall be
construed and enforced as if the illegal or invalid provision had never been
included in this Plan. Such an illegal or invalid provision shall be replaced by
a revised provision that most nearly comports to the substance of the illegal or
invalid provision. If any of the terms or provisions of this Plan or any Award
Agreement conflict with the requirements of Applicable Laws, those conflicting
terms or provisions shall be deemed inoperative to the extent they conflict with
Applicable Law.

 

SECTION  18. SECTION 409A OF THE CODE

 

Although the Company does not guarantee to a Participant the particular tax
treatment of an Award granted under the Plan, Awards granted under the Plan are
intended to be exempt from, or comply with, Section 409A of the Code. The Plan
and any Awards granted under the Plan shall be limited, construed and
interpreted in accordance with such intent. To the extent that any Award granted
under the Plan constitutes “non-qualified deferred compensation” pursuant to
Section 409A of the Code (a “Section 409A Covered Award”), it shall be paid in a
manner intended to comply with Section 409A of the Code. Notwithstanding the
foregoing, in no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on a Participant by Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.

 

Notwithstanding anything in the Plan or in an Award to the contrary, the
following provisions shall apply to Section 409A Covered Awards:

 

(a)            A termination of service shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s service unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of Section 409A Covered
Award, references to a “termination,” “termination of employment” or like terms
shall mean Separation from Service. Notwithstanding any provision to the
contrary in the Plan or an Award, if the Participant is deemed on the date of
the Participant’s termination of service to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B) and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology set forth in Code Section 409A, then with regard
to any such payment under a Section 409A Covered Award, to the extent required
to be delayed in compliance with Code Section 409A(a)(2)(B), such payment shall
not be made prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Participant’s Separation from Service, and
(ii) the date of the Participant’s death (the “Delay Period”). All payments
delayed pursuant to this Section 18(a) shall be paid to the Participant on the
first day of the seventh month following the date of the Participant’s
Separation from Service or, if earlier, on the date of the Participant’s death.

 



 18 

 

 

(b)            Whenever a payment under a Section 409A Covered Award specifies a
payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of the Company.

 

(c)            If under the Section 409A Covered Award an amount is to be paid
in two or more installments, for purposes of Code Section 409A, each installment
shall be treated as a separate payment.

 

SECTION  19. WITHHOLDING

 

The Company shall have the right to deduct from any payment to be made to a
Participant, or to otherwise require, prior to the vesting, issuance or
settlement of any Award, the delivery of any Shares or the payment of any cash
hereunder, payment or other satisfaction by the Participant of, any federal,
state or local taxes required by law to be withheld. Upon the vesting, issuance
or settlement of any applicable Award, or upon making an election under
Section 83(b) of the Code, or upon any other tax event, a Participant shall pay
all required withholding or other tax obligations in connection with the grant,
vesting or settlement of the Award or otherwise in connection with the Award to
the Company. The Board may permit any such statutory withholding obligation with
regard to any Participant to be satisfied by, to the extent applicable, reducing
the number of Shares otherwise deliverable or by delivering Shares already owned
having a Fair Market Value equal to the amount of such tax withholding
obligations.

 

SECTION  20. NOTICES AND OTHER COMMUNICATIONS

 

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (a) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (b) if to the Company, at its principal place of business, addressed
to the attention of its Treasurer, or to such other address or telecopier
number, as the case may be, as the addressee may have designated by notice to
the addressor. All such notices, requests, demands and other communications
shall be deemed to have been received: (i) in the case of personal delivery, on
the date of such delivery; (ii) in the case of mailing, when received by the
addressee; and (iii) in the case of facsimile transmission, when confirmed by
facsimile machine report.

 

SECTION  21. GOVERNING LAW

 

This Plan shall be governed and construed in accordance with the laws of the
State of Maryland (regardless of the law that might otherwise govern under
applicable principles of conflict of laws).

 

SECTION  22. EFFECTIVE DATE

 

This Plan was approved and adopted by the independent directors on the Board,
acting pursuant to authority delegated by the Board, in the form set forth
herein, effective when the trading of shares of the Company’s Class A Common
Stock on the New York Stock Exchange commenced on August 18, 2020 (the
“Effective Date”).

 



 19 

